Case 1:21-cr-00339-CKK Document 1 Filed 05/04/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on November 13, 2020

UNITED STATES OF AMERICA
Vv.

‘ISAIAH GRAHAM,
also known as Isaiah Nyder Hason
Graham,
also known as Isaiah Nyder Haron
Graham,

Defendant,

The Grand Jury charges that:

CRIMINAL NO.
GRAND JURY ORIGINAL

VIOLATIONS:

18 U.S.C. § 922(g)(1)

(Unlawful Possession of a Firearm by a
Person Convicted of a Crime Punishable
by Imprisonment for a Term Exceeding
One Year)

FORFEITURE:
18 U.S.C. § 924(d); 21 U.S.C. § 853(p);
and 28 U.S.C. § 2461(c)

INDICTMENT

COUNT ONE

On or about March 5, 2020, within the District of Columbia, ISAIAH GRAHAM, also

known as Isaiah Nyder Hason Graham, also known as Isaiah Nyder Haron Graham, knowing

he/she had previously been convicted of a crime punishable by imprisonment for a term exceeding

one year, in the Circuit Court for Prince George’s County Maryland, Criminal Case No. T10829X,

did unlawfully and knowingly receive and possess a firearm, that is, a Taurus, .45 caliber pistol,

SN: NEX57239, which had been possessed, shipped and transported in and affecting interstate and

foreign commerce.

(Unlawful Possession of a Firearm by a Person Convicted of a Crime Punishable by
Imprisonment for a Term Exceeding One Year, in violation of Title 18, United States

Code, Section 922(g)(1))
Case 1:21-cr-00339-CKK Document1 Filed 05/04/21 Page 2 of 2

FORFEITURE ALLEGATION

1. Upon conviction of the offense alleged in Counts One and Two of this

Indictment, the defendant shall forfeit to the United States, pursuant to Title 18, United States

Code, Section 924(d) and Title 28, United States Code, Section 2461(c), any firearms involved in

or used in the knowing commission of the offense, including but not limited to a Taurus .45 caliber

pistol.

2.

If any of the property described above as being subject to forfeiture, as a result of

any act or omission of the defendant:

(a)
(b)
(c)
(d)
(e)

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third party;

has been placed beyond the jurisdiction of the Court;

has been substantially diminished in value; or

has been commingled with other property that cannot be subdivided without

difficulty;

the defendant shall forfeit to the United States any other property of the defendant, up to the value

of the property described above, pursuant to Title 21, United States Code, Section 853(p), as

incorporated by Title 28, United States Code, Section 2461(c).

(Criminal Forfeiture, pursuant to Title 18, United States Code, Section 924(d), Title 21,
United States Code, Section 853(p), and Title 28, United States Code, Section 2461(c))

A TRUE BILL:

FOREPERSON.

and for the District of Columbia

Attorney of the Odes States in hulle / 4
